Citation Nr: 1036449	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include post-traumatic disorder (PTSD), to include as due to 
an in-service personal assault. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from December 1972 to September 
1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the pendency of this appeal, the Veteran's 
claims file was transferred to the jurisdiction of the Cleveland, 
Ohio RO which has certified the case for appellate review.  The 
claim was previously before the Board in March 2007, at which 
time it was remanded for further development.  The requested 
development has been completed and the claim is again before the 
Board for further appellate consideration.


FINDING OF FACT

The competent evidence of record causally relates the Veteran's 
PTSD diagnosis to a verified stressor during active military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2009).  The Board's 
decision in this case represents a complete grant of the benefit 
sought on appeal.  As such, the Board finds that any deficiency 
in the VCAA notice does not prejudice the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, the Board is 
satisfied that all relevant evidence has been obtained.  
Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the veteran 
or on his behalf.  Indeed, the Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and a psychosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2009).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

If a claim of post-traumatic stress disorder is based on an in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred. 38 C.F.R. § 
3.304(f)(4).

Legal Analysis

The Veteran asserts that service connection is warranted for a 
psychiatric disability to include PTSD.  With respect to a 
current disability, the record reflects that she has been 
diagnosed with, and treated for pyschiatric disabilities to 
include bipolar disorder, schizoaffective disorder, and PTSD with 
panic attacks.

With respect to her PTSD, the Veteran does not allege, and a 
review of the official service records contained in her claims 
file does not otherwise indicate, that she engaged in combat 
against enemy forces as contemplated by VA regulations.  Rather 
she asserts that her in-service stressors included being induced 
to have an abortion that she did not want to have in November 
1977.  The Veteran, in various treatment records, also indicated 
that she was raped several times while in the military.  She 
specifically related an incident in February 1973 at Ft. Leonard 
Wood, Missouri, in which she was raped by a man who invited her 
into his barracks to use the telephone after she got lost in an 
unfamiliar section of the base.   However, the record does not 
contain  any objective credible supporting evidence (including 
behavior changes, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals or 
physicians, etc.) by which to verify that such stressors 
occurred.  Thus, a claim for PTSD based on such stressors must 
fail.

Another reported stressor involves the Veteran witnessing the 
death of a friend following a terrorist attack while stationed in 
Istanbul, Turkey between August 1979 and August 1980.  
Specifically, in an April 2003 statement, the Veteran indicated 
that she worked as a medical aideman while stationed in a remote 
site outside of Istanbul, Turkey and that her duties, while 
working on call at the dispensary 24 hours a day, included 
administering sick call, interviewing and screening patients, 
managing a staff 7 to 10 people, inventorying supplies and 
equipment, performing inspection, and keeping the Group Surgeon 
informed.  She also noted that there was only one doctor on the 
site, but that he was not available much to their attachment.  
The Veteran indicated that on one December night while  preparing 
to serve a luncheon for the officers, someone burst into the NCO 
club and told them that a man had been shot.  She indicated that 
she thought it was only an accident and that she did  not worry, 
but that when she got to the front of the dispensary, she saw 
that it was a man that she knew very well.  According to the 
Veteran, she was in a daze and shocked at seeing a fellow solder 
shot over 26 times dead in front of her.  She indicated that she 
tried to be professional as she could taking care of him, but she 
could not fully do so because things kept going wrong, including 
the dispensary being locked and not being able to get any 
surgical items.  It was later decided that the man's (Sergeant. 
S.) body would be put on a stretcher and taken to the Istanbul 
morgue.  Thereafter, the Veteran indicated that she somehow got 
into the dispensary and handed out vitamin C pills that she 
pretended were Tylenol C with codeine to help the soldiers with 
their grief and pain.

With respect to whether this stressor has been independently 
verified, i.e., corroborated by objective credible supporting 
evidence, the Veteran's service personnel records contain an 
August 12, 1980 Letter of Appreciation addressed to the Veteran 
and signed by G. L. Z., a Deputy Commander who expressed his 
personal appreciation for the outstanding job the Veteran had 
done as one of the first women soldiers assigned to a remote site 
in Turkey.  He specifically noted that:

Your concern for the health and welfare of 
members of this command was sincere and 
your professionalism outstanding.  You were 
always available to give medical aid to a 
member of the command, whether it be after 
duty hours or on weekends or holidays.  You 
are to be especially commended for your 
actions on 14 December 1979, when in the 
absence of the Group Surgeon and Medical 
Section NCOIC, you rendered aid and 
attempted to sustain the life of a member 
of this command who had been shot numerous 
times by Turkish terrorists.  I and all 
service members who observed your actions 
on this fateful night were impressed with 
your calm, professional attitude.

The Board finds that such document is sufficient independent 
evidence to verify that the Veteran's reported stressor of 
witnessing a friend die in Istanbul, Turkey after a terrorist 
attack actually occurred.

Thus, the next inquiry is whether the Veteran has a current PTSD 
diagnosis and whether such diagnosis is causally related to the 
verified service stressor.  The record  shows that the Veteran 
has been diagnosed with PTSD, in part based on the Turkish 
terrorist incident, including on VA examination in January 2010.   
Therefore, because the record demonstrates that the Veteran has 
PTSD, which is linked to a specific and conformed stressor 
incident which occurred while she was serving in Turkey, and 
resolving all benefit of doubt in the Veteran's favor, the Board 
finds that the evidence of record is sufficient to support a 
finding of service connection for PTSD.  Accordingly, the 
Veteran's claim for service connection for PTSD is granted.

The Board again notes that the record reflects diagnoses other 
than PTSD, specifically bipolar disorder and schizoaffective 
disorder.  Schizoaffective disorder was not diagnosed on the most 
recent VA examination in January 2010.  Nevertheless, 
manifestations of bipolar disorder and schizoaffective disorder 
have not been clinically distinguished from manifestations of 
PTSD, for which service connection has been established herein.  


ORDER

Entitlement to service connection for PTSD, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


